—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered September 2, 1994, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to imprisonment (see, People v Ladelokun, 192 AD2d 723; People v Nicholls, 157 AD2d 1004).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.